Citation Nr: 0914068	
Decision Date: 04/15/09    Archive Date: 04/24/09	

DOCKET NO.  08-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDING OF FACT

Bilateral hearing loss is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Acting Veterans Law Judge in August 2008, as 
well as service treatment records, and both VA treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
bilateral hearing loss.  In pertinent part, it is contended 
that the Veteran's hearing loss is the result of exposure to 
noise at hazardous levels during his period of active 
military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease or 
the nervous system, such as sensorineural hearing loss, 
became manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2008).

In the case at hand, service treatment records fail to 
document the presence of a chronic hearing loss.  In that 
regard, at the time of a service entrance examination in 
March 1964, pure tone air conduction threshold levels, in 
decibels, were as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5 (20)
5 (15)
   0 
(10)
   10 
(20)
    10 
(15)
10 (20)
LEFT
5 (20)
5 (15)
   0 
(10)
0 (10)
15 (20)
10 (20)

[Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]  

The remainder of the Veteran's service treatment records are 
entirely negative for evidence of defective hearing.  At the 
time of a service separation examination in May 1966, pure 
tone air conduction threshold levels, in decibels, were as 
follows:  




HERTZ




500
1000
2000
4000
6000
8000
RIGHT
0 (15)
0 (10)
0 (10)
0 (5)
0 (10)
0 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (5)
0 (10)
0 (10)

[Once again, pure tone thresholds are reported both in ASA 
and ISO (ANSI) units.  The figures in parentheses represent 
ISO (ANSI) units, and are provided for data comparison 
purposes.]

The earliest clinical indication of the presence of defective 
hearing is revealed by a VA audiometric consultation dated in 
October 2007, more than 40 years following the Veteran's 
discharge from service, at which time it was noted that the 
Veteran had served in the Army as a diesel mechanic, and then 
as an over-the-road trucker for a period of 35 years 
following his discharge from service.  According to the 
Veteran, he had experienced a hearing problem and mild 
tinnitus "for many years."  Audiometric testing revealed 
hearing which was borderline normal through 2,000 Hertz 
bilaterally, with a moderate sensorineural hearing loss at 
3,000 and 4,000 Hertz.  Word recognition was described as 
good in both ears.

At the time of a subsequent VA audiometric examination for 
compensation purposes in November 2007, which examination, it 
should be noted, involved a full review of the Veteran's 
claims folder, the Veteran complained of both hearing loss 
and tinnitus.  Also noted were problems hearing the 
television, and in crowds.  According to the Veteran, while 
in service, he served as a mechanic, during the course of 
which he was exposed to noise from generators, trucks, and 
mortars.  When further questioned, the Veteran indicated 
that, as a civilian, he had driven a truck.  However, he 
denied any problems with recreational noise exposure.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
50
55
LEFT
30
40
35
55
60

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the Veteran's right ear was 42.5 
decibels, while that same average in the left ear was 47.5 
decibels.  Speech recognition scores utilizing the Maryland 
CNC word lists were 96 percent in the right ear, and 98 
percent in the left ear.

According to the examining audiologist, audiometric test 
results were consistent with a bilateral mild to moderately 
severe sensorineural hearing loss.  Moreover, because the 
Veteran had no ratable hearing loss at the time of his 
separation from service, in the opinion of the examiner, his 
hearing loss was not due to military noise exposure.  Noted 
at the time of examination was that exposure to either 
impulse sounds or continuous noise could result in a 
temporary threshold shift, which typically disappeared in 16 
to 48 hours following exposure to loud noise.  Further noted 
was that impulse sounds might also damage the structure of 
the inner ear, resulting in immediate hearing loss.  
According to the examiner, continuous exposure to loud noise 
could also damage the structure of the hair cells of the 
inner ear resulting in hearing loss.  Moreover, if hearing 
did not recover completely from a temporary threshold shift, 
a permanent hearing loss would exist.  However, since the 
damage in question normally occurred in conjunction with 
exposure to noise, a normal audiogram subsequent to the noise 
exposure (as in the Veteran's case) would verify that hearing 
had recovered without permanent loss.

Based on the aforementioned, the Board is of the opinion that 
the Veteran's current hearing loss disability is not, in 
fact, the result of exposure to noise at hazardous levels 
during his period of active military service.  While at the 
time of the aforementioned VA audiometric consultation in 
October 2007, the examining audiologist offered his opinion 
that it was "as least as likely as not" that the Veteran's 
hearing loss was precipitated by noise exposure in the Army, 
that opinion was offered without access to the Veteran's 
service treatment records, and, as a result, would have been 
based for the most part on history provided by the Veteran.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); see 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  Significantly, following a review of 
the Veteran's claims folder (including his service treatment 
records), a different VA audiologist offered the opinion that 
the Veteran's hearing loss was not, in fact, the result of 
military noise exposure.  This was particularly the case 
given the fact that, at the time of the Veteran's service 
separation examination, his hearing was within normal limits 
bilaterally.  

Under the circumstances, the Board is unable to reasonably 
associate the Veteran's current hearing loss, first 
documented many years following service discharge, with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for bilateral 
hearing loss must be denied.  

In reaching this determination, the Board has given due 
consideration to the Veteran's contentions and his testimony 
given at the time of a hearing before the undersigned Acting 
Veterans Law Judge in August 2008.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire evidence presently on file.  The 
Veteran's statements are not competent evidence as to a nexus 
between the current bilateral hearing loss and his active 
service, since laypersons, such as the Veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board does not doubt the 
sincerity of the Veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefit sought in light of the 
evidence as a whole.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2007.  In that letter, VA informed the Veteran that, 
in order to substantiate his claim for service connection, 
the evidence needed to show that he had a current disability, 
a disease or injury in service, and evidence of a nexus 
between the postservice disability and the disease or injury 
in service, which was usually shown by medical records and 
medical opinions.  To the extent there existed any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, 
in that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the Veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	C. L. WASSER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


